Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Sundahl et al. (U.S. Pat. 6,456,016) teaches an image display device (see Abstract OLED display) comprising: processing circuitry configured to acquire use aspect information regarding an equipment use aspect (see Figs. 4 and 5 and Col. 2, Lines 64-Col. 3 Ln-20 obtaining usage hours, Col. 3, Ln-58-60 processor); set a parameter related to processing or operation executed at a time of image display based on the acquired use aspect information and cause an image display operation to be executed in an early period mode (see Fig. 4, brightness profile for cusp C is 250 hours); determine a mode change timing ( broadest reasonable interpretation includes an instance effectuating a mode change see Fig. 4, reset  profile to apply driving current for cusp D at about 300 hours); and in response to determining that it is the mode change timing, resets the parameter related to the processing or operation executed at the time of image display and cause the image display operation to be executed in a later period mode (see Fig. 4, reset  profile to apply driving current for cusp D at about 300 hours).
Aisaka et al. (U.S. App. 2013/0141351) teaches wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor  (see Para. 27 temperature sensor) and a second value detected by a second sensor(see Para. 28 illuminance ambient sensor), the second sensor being different from the first sensor, and reset the parameter (see Para. 44-45 reset ambient).
Gulati et al. (U.S. App. 2016/0054788) teaches reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor (see at least Abstract, and Figs. 4 and 5 selective operation through selecting one temperature sensor over another and using that sensor value so as to also reset based on the workflow loop to obtain the reading).
In regard to claim 11, Sundahl teaches an image display method (see Fig. 6) comprising: acquiring use aspect information regarding an equipment use aspect (see Fig. 6, Item 222 age based driving); setting a parameter related to processing (see Figs. 4 and 5 and Col. 2, Lines 64-Col. 3 Ln-20 obtaining usage hours) or operation executed at a time of image display based on the acquired use aspect information and causing image display operation to be executed in an early period mode (see Fig. 4, brightness profile for cusp C is 250 hours); determining the mode change timing; and in response to determining the mode change timing (see Fig. 5, Item 218 drive software executes method of incrementing age of display and adjusting corresponding drive current), resetting the parameter related to the processing or operation executed at the time of image display and causing the image display operation to be executed in a later period mode (see Fig. 4, reset profile to apply driving current for cusp D at about 300 hours).
Sundahl is not relied upon to teach wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor and a second value detected by a second sensor, the second sensor being different from the first sensor, and reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor.
Aisaka teaches wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor  (see Para. 27 temperature sensor) and a second value detected by a second sensor (see Para. 28 illuminance ambient sensor), the second sensor being different from the first sensor, and reset the parameter  (see Para. 44-45 reset ambient).
As discussed above, Aisaka does teach the concept of resetting to a parameter value for a display from a sensor (see Para. 44-45).
Gulati teaches reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor (see at least Abstract, and Figs. 4 and 5 selective operation through selecting one temperature sensor over another and using that sensor value so as to also reset based on the workflow loop to obtain the reading).
	Applicant’s remarks and amendment overcoming the 112 rejection are found persuasive. The references cited above neither singularly or in combination teach all the limitations of claims above.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694